DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of wherein the first pull-down switching circuit is electronically controllable to: couple the first point to a corresponding first node in a selection of the first word line; and decouple the first point from the corresponding first node in a deselection of the first word line; wherein the second pull-down switching circuit is electronically controllable to: couple the second point to a corresponding second node in the selection of the first word line; and decouple the second point from the corresponding second node in the deselection of the first word line; and wherein the row decoder further comprises a pull-up stage, which includes, for each first word line, a corresponding first pull-up switching circuit, which is electronically controllable to: couple the first point of the first word line to a supply node in the deselection of the first word line; and decouple the first point of the first word line from the supply node in the 

Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of wherein the first pull-down switching circuit is electronically controllable to: couple the first point to a corresponding first node in a selection of the first word line; and decouple the first point from the corresponding first node in a deselection of the first word line; wherein the second pull-down switching circuit is electronically controllable to: couple the second point to a corresponding second node in the selection of the first word line; and decouple the second point from the corresponding second node in the deselection of the first word line; and wherein the row decoder further comprises a pull-up stage, which includes, for each first word line, a corresponding first pull-up switching circuit, which is electronically controllable to: couple the first point of the first word line to a supply node in the deselection of the first word line; and decouple the first point of the first word line from the supply node in the selection of the first word line in combination with the other limitations thereof as is recited in the claim. Claims 12-16 depend on claim 11.

Regarding claim 17: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the method comprising selecting a first word line, which selecting comprises: controlling the first and second pull-down switching circuits corresponding to the selected first word line to couple the first and second points of the .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827